The record having been corrected, the appeal is reinstated.
Appellants are charged by information with the offense of keeping a bawdy house on or about the 15th day of June, 1921. They were convicted and against each there was assessed a fine of $200; also confinement in the county jail for a period of twenty days.
The evidence going to show their guilt is uncontradicted and quite sufficient. On the trial they made objection to certain testimony, the effect of which was to reveal that they began keeping a house of prostitution prior to the month of May, 1921, the theory advanced being that on the 21st of May, they had been charged in the City Court of Burkburnett with the offense of vagrancy, based upon the fact that they kept a place wherein prostitutes were permitted to resort and reside for the purpose of plying their vocation and that in consequence of the prosecution and conviction of vagrancy, the State was precluded proof, on the charge of keeping a bawdy house, of facts antedating the trial and conviction of vagrancy. Vagrancy is defined by Article 634 of the Penal Code, and among its provisions is that which declares as a vagrant "every keeper of a house of *Page 349 
prostitution." A bawdy house is defined by Article 496 of the Penal Code as one kept for the purpose of prostitution or where prostitutes are permitted to resort and reside for the purpose of plying their vocation.
The judgment of conviction for vagrancy was not pleaded in abatement, but the case was tried on a plea of not guilty. The proof was conclusive that both before and after May 21st, the appellants kept a bawdy house. In the absence of a plea in abatement, the judgment of vagrancy could not be effective to bar the State in this prosecution on the same facts. Code of Crim. Proc., Art. 572 and 573.
By this is not meant to intimate that under any circumstances the conviction of vagrancy would bar the prosecution for keeping a disorderly house for the reason that in the absence of a plea in abatement, that question is not before us. This court has been referred to no authority and is aware of none which would support appellant's proposition that evidence which would tend to sustain both the offense of vagrancy and keeping a disorderly house prior to the 21st day of May were not admissible. In the instant case, however, there being ample evidence that after the 21st day of May, appellants did commit the offense of keeping a bawdy house, we are unable to reach the conclusion that the evidence showing that they did so before the 21st day of May was of such harmful nature, even if inadmissible, as to justify a reversal of the case.
It is therefore affirmed.
Affirmed.
                          ON REHEARING.                        October 11, 1922.